Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Takeda publication wherein discloses a vehicle control apparatus that controls a vehicle (see Figs.  1 - 2, 4, 11, and 15.  

    PNG
    media_image1.png
    282
    695
    media_image1.png
    Greyscale

In particular, see Fig. 2), comprising: 
a detector configured to detect a division line of a road (see Figs. 3, 7, and ¶0038.  In particular, see Figs. 3 ~ 33 - 34, and 7.  


    PNG
    media_image2.png
    403
    419
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    227
    422
    media_image3.png
    Greyscale

See ¶0038, "The image processing unit 21 recognizes white lines ( driving lane marking) on the left and right of a driving lane by performing image processing, such as edge extraction… by the camera 17”); 
Then, Okuwa’s automobile route generation system, based upon predictions using surrounding road and vehicle information; Tabata’s lane deviation prevention system; and Shigeki’s automobile lane deviation alarm system are introduced to combine with Takeda’s automobile stability control system to cure the gaps that Takeda has in disclosing the claimed invention.  

Okuwa’s work presents a system wherein automobile routes are generated based upon predictions using surrounding road and vehicle information, further includes lane departure wherein the automobile may encounter curves, especially sharp curves, which may also have oncoming vehicles.
Okuwa further teaches a shape detector configured to detect a shape of the road (see Fig. 3, ¶0035, ¶0051, ¶0056, ¶0063, ¶0067, and ¶0071 - ¶0073.  In particular, see Figs. 3 - 4.  

    PNG
    media_image4.png
    432
    611
    media_image4.png
    Greyscale

See ¶0035, "the situation prediction unit 33 has the road shape acquired by the processing of S10, the vehicle information (type, shape, load, speed, position, steering state, etc.) of the large vehicle 200”); a vehicle detector configured to detect an oncoming vehicle (see Figs. 3 - 4, ¶0032 - 0033.  In particular, see Fig. 4.  See ¶0033, "the vehicle information acquisition unit 31 detects the presence of an oncoming vehicle based on the output information of the peripheral monitoring sensor 11 or the output information of the road-to-vehicle / vehicle-to-vehicle communication device 12... it is detected that there is a curve and an oncoming vehicle is present on the 371 planned travel route of the vehicle 100”); and a controller configured to execute lane departure suppression control to suppress the vehicle from departing from the division line (see Figs. 3 - 4, 5A - 5B, and 6, ¶0026 - ¶0043, ¶0052 - ¶0053, and ¶0065.  In particular, see Fig. 3 ~ S12 – S20.  See ¶0026, "The situation prediction unit 33 runs the vehicle 100... The situation prediction unit 33 predicts the planned route of the surrounding vehicle… and determines the risk of a situation that hinders the running of the vehicle 100."  Emphasis added.  See ¶0034 - ¶0035, "In the process of S12, the situation prediction unit 33 predicts (acquires) the operation, that is, the route of the large vehicle 200, which is an oncoming vehicle... In the process of S14... the situation prediction unit 33 calculates the running risk of the vehicle 100 caused by the large vehicle 200 in the range from the current position of the vehicle 100 to the current position of the large vehicle 200 (range from time T0 to time T3)."  See ¶0037, "In the process of S18, the route generation unit 34 determines the course so as not to pass the large vehicle 200 in the danger zone X." See ¶0038, “In the process of S20, the route generation unit 34 calculates the control amount for executing the travel plan generated in the process of S18… the route generation unit 34 outputs to the brake actuator 21, the steering actuator 22, and the engine control ECU 23 based on the road information acquired in the process of S10 and the vehicle information of the vehicle 100 output by the vehicle information acquisition unit 31…  As a result, the vehicle 100 is controlled to travel so as not to pass the large vehicle 200 in the danger region X.”  Emphasis added.  Examiner interprets Okuwa’s use of the word “hinder” as defined by Merriam-Webster’s dictionary, which means ~ “to delay.”  Examiner further uses this dictionary to define the word “suppress” as ~ “to inhibit or limit.“  Okuwa’s teaches suppressing lane departure – that is, limiting or inhibiting, lane departure when there is an oncoming vehicle when there is a clear and present danger or substantial risk, when both vehicles are traveling in a curve), wherein in a case in which the shape of the road is a curve.  (See Figs. 3 - 4, ¶0032 - ¶0033.  In particular, see Fig. 4.  See ¶0033, "the vehicle information acquisition unit 31 detects the presence of an oncoming vehicle based on the output information of the peripheral monitoring sensor 11 or the output it is detected that there is a curve and an oncoming vehicle is present on the 371 planned travel route of the vehicle 100."  Emphasis added.)
Tabata’s lane deviation prevention system presents an arrangement wherein a degree in the risk of the lane change is determined when the device detects the driver's intention for changing lanes in a direction where the tendency of deviation from a driving lane occurs. When the device determines that the risk is high, the device performs the lane deviation prevention control. When the device determines the risk is low, the device does not perform the lane deviation prevention control (see steps S4-S5). 
Tabata further teaches in a case in which the shape of the road is the curve and the oncoming vehicle is detected, the controller delays an operation timing of the lane departure suppression control (see ¶0069, "a suppression of the lane departure prevention control, the control amount (for example, yaw moment) of the lane departure prevention control can be reduced. Further, as a suppression of the lane departure prevention control, the operation timing of the lane departure prevention control can be delayed... Further, as a suppression of the lane departure prevention control, the operating time of the lane departure prevention control can be shortened”), and the controller decreases an amount of delay of the operation timing of the lane departure suppression control.  (See ¶0069, "a suppression of the lane departure prevention control, the control amount (for example, yaw moment) of the lane departure prevention control can be reduced. Further, as a suppression of the lane departure prevention control, the operation timing of the lane departure prevention control can be delayed... Further, as a suppression of the lane departure prevention control, the operating time of the lane departure prevention control can be shortened."  Emphasis added.)
Shigeki’s work presents a car lane deviation alarm device for a vehicle which can continuously estimate a car lane deviation without interrupting continuation under all road conditions and running conditions without a sense of incompatibility of a deviation alarm given to a driver even at high speed turn running time. 
Shigeki further teaches lane deviation wherein compared to a case in which the shape of the road is the curve and the oncoming vehicle is not detected.  (See ¶0020 - ¶0021, "lane deviation can be evaluated by the deviation between the forward lateral displacement estimated value and the forward lateral displacement target value with the same judgment standard value regardless of whether it is a straight road or a curved road, so that under all road conditions and driving conditions, It is possible to continuously predict lane deviation."  Emphasis added.)  Additionally, Shigeki teaches where lane deviation compared to a case in which the shape of the road is the curve and the oncoming vehicle is not detected.  (See ¶0020 - ¶0021, "lane deviation can be evaluated by the deviation between the forward lateral displacement estimated value and the forward lateral displacement target value with the same judgment standard value regardless of whether it is a straight road or a curved road, so that under all road conditions and driving conditions, It is possible to continuously predict lane deviation."  Emphasis added.  Shigeki teaches conditional lane departure regardless of straight or curving road paths.  Combined with the aggregate of Okuwa’s work, one of ordinary skill can readily determine said conditional lane deviation when 
However, the prior art does not teach, or suggest every element of independent claims 1 and 7 - 8. As such, a person skilled in the art would not modify Takeda in view of Okuwa, Tabata, Shigeki, or any other combination thereof, to provide the method for wherein the vehicle detector determines, in accordance with a predetermined reference, whether a detected object is an oncoming vehicle, and
the vehicle detector performs the determination in accordance with a reference in which the detected object is less likely to be determined as the oncoming vehicle in the case in which the shape of the road is the curve compared to the case in which the shape of the road is not the curve.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the vehicle detector determines, in accordance with a predetermined reference, whether a detected object is an oncoming vehicle, and
the vehicle detector performs the determination in accordance with a reference in which the detected object is less likely to be determined as the oncoming vehicle in the case in which the shape of the road is the curve compared to the case in which the shape of the road is not the curve.        


Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661